Title: Thomas Jefferson to Giovanni Carmignani, [20] August 1817
From: Jefferson, Thomas
To: Carmignani, Giovanni


          
            Sir
            August 19. 20 1817.
          
          Your letter of Apr. 11. came to hand just as I had dispatched one to mr Appleton, of the 1st inst. on the same subject, which he will probably recieve and communicate to you before this reaches you.
          that which you wrote the preceding year, covering a copy of the last will of my deceased friend Mazzei, and the attestations respecting it, had come to hand in due time; & on the 18th of July of the same year (1816) I wrote you an acknolegement of the reciept of these papers, with explanations as to the remittances of the effects of mr Mazzei in this country which might be expected. your letter, just last recieved convinces me of the miscarriage of mine which I extremely regret indeed, because the want of the information it contained must have left you so long in a state of anxiety & uncertainty as to a subject interesting to his family and to yourself. I sent the letter thro the office of the Secretary of state, with a request that he would give it the protection of his cover, with his first Consular dispatches to mr Appleton. I wrote to mr Appleton at the same time, on the same subject, and at the date of mine of the 1st inst. I did not yet doubt but that he had recieved it. your’s now at hand first proves to me that my whole packet has miscarried. you have seen, from my letters to mr Mazzei that his lots in Richmond after a long law suit for their recovery, had remained on hand unsold, & deemed unsaleable, until the refusal of our banks to pay their own notes producing a distrust of them, the holders were glad to exchange them for any thing else; and this produced us not only a sale, but at such a price as had never been thought of. all intercourse with Europe was at that time cut off, by the war & close blockade of our harbors, so that the money could not be remitted there, and to place it in our banks which had recently stopped payment, was not to be thought of. in this state of things, I was induced to employ the money myself, really more to save it for my friend than for any occasion I had for it. I wrote him this, at the time, and that, whenever intercourse should be re-opened, I should not be able to withdraw the money from it’s investment but by instalments. this appeared to have been thought advantageous by the family, as they requested me, through mr Appleton, to retain the money in my hands, which became in the end a convenience to me. the war & total cessation of commerce and of the sale of produce having left us in a state of entire exhaustion. this misfortune has since been highly aggravated by an unparalleled succession of unfruitful seasons. at the date of my letter to you of July 18. altho’ the season till that date had been most inauspicious, yet the hope of a change for the better encoraged me to say to you that a commencement of remittance of principal and interest should be made in this present year (17.) and should be compleated in a 2d & 3d year, by equal portions. but the drought which was prevailing at the date of my letter continued thro’ the whole season of the growth of our crops, & produced another almost total failure, insomuch that the price of bread (maize) has been lately at five times what is usual. the present year too has been equally afflicting to the crop of wheat, by such an inundation of the insect called the Hessian fly as has never before been known. a great part of my own crop particularly has not yielded seed; many fields not having produced an ear for every square foot: & many persons turned their cattle on their wheat, to make something from it as pasture. these are calamities to which farmers are liable, and I am a farmer, depending solely on the produce of my fields, & consequently on the caprice of the seasons. after such a disaster then the last year, and so gloomy a prospect for the present, I have not only been unable to make the remittance I had promised, of the 1st portion of principal and interest, but am really afraid to promise it for the next, such are the prospects of the present season: and unwilling, by renewed and precise engagements, to hazard renewed & mortifying breaches of them, I am constrained to sollicit the consent of the family to let the money lie awhile in my hands, & to recieve remittances of it in portions, as I can make them. they may be assured these shall be made as soon and as fast as would be in my power, were I to engage specific sums & dates. the interest I solemnly engage to send them annually, & about this season of the year. I am in hopes that the punctual reciept of the interest from hence will be the same to them, as if recieved from a depository there, while it will be a kind accomodation to me; and I hope this the more as this is really money which I recovered out of the fire for them, by lawsuits & persevering efforts, and which I am certain mr Mazzei, no more than myself, had never hoped to obtain. with respect to the ultimate safety of the principal in my hands, any person from this state can satisfy them that my landed property alone is of more than 50. times the amount of this sum. flattering myself then that, under these circumstances, and where the difference to them is only whether they shall recieve their interest from one person or from another, I shall be indulged with this accomodation, I have remitted to mr Vaughan, my correspondent in Philadelphia, a sum to be invested in a bill payable to mr Appleton, whom I have requested to pay to those authorised to recieve it, a year’s interest, to wit, 380.D. 52 cents. altho’ I suggest an indulgence indefinite in it’s particular term, I have no idea of postponing the commencement of my remittances, by thirds, more than a year or two longer. if the seasons should, against the course of nature hitherto observed, continue constantly hostile to our agriculture, I will certainly relieve myself at once by a sale of property sufficient to refund this whole debt, however disagreeable to curtail the provision for my heirs, while the expectation is reasonable of doing it from the annual profits: and mr Mazzei’s representatives will always be free to discontinue the indulgence, if the delay should be protracted unreasonably, and inconveniently to them. the nett proceeds of the sale of the ground in Richmond was 6342. say six thousand three hundred & forty two Dollars, recieved July 14. 1813. if the family consents to my proposal, I will, on being so informed, settle up the back-interest, add it to the principal, send them a specific obligation, & thenceforward remit annually the interest of 6. percent, with portions of the principal, as fast as I shall be able. I think there remains no other item of account between mr Mazzei & myself, except 50.D. paid to the lawyer employed in the recovery, & 20.D. to mr Derieux, by particular request of mr Mazzei.
          I wrote all this to mr Appleton in my letter of the 1st instant because he had been the channel of communication with the family on this business, and on the supposition that the marriage of miss Mazzei with mr Pini had determined your agency, requesting mr Appleton at the same time, to pay the remittance of interest to whoever was entitled to recieve it. I shall now be uneasy until I learn that those interested are contented with the arrangement I have been obliged to propose, and therefore asked from mr Appleton, as I now do from yourself, the satisfaction of an early reply. in the meantime I pray you to accept the assurances of my high consideration, esteem & respect
          Th: Jefferson
        